 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          NAXOS, LLC,                                    CASE NO. C18-1287JLR

11                               Plaintiff,                ORDER STRIKING DISCOVERY
                   v.                                      MOTION
12
            AMERICAN FAMILY
13
            INSURANCE COMPANY,
14
                                 Defendant.
15

16          Before the court is Defendant American Family Insurance Company’s (“AFI”)

17   motion for a protective order (Mot. (Dkt. # 33).) AFI filed that motion without first

18   requesting a conference with the court. (See generally Dkt.) The motion therefore

19   contravenes the court’s November 29, 2018 scheduling order. (See Sched. Order (Dkt.

20   # 12) at 2 (citing Fed. R. Civ. P. 16(b)(3)(B)(v)) (directing “that before moving for an

21   order relating to discovery, the movant must request a conference with the court by

22   notifying the [courtroom deputy] . . . .”)); see also Fed. R. Civ. P. 16(b)(3)(B)(v)


     ORDER - 1
 1   (permitting the court, in its scheduling order, to “direct that before moving for an order

 2   relating to discovery, the movant must request a conference with the court”). The court

 3   therefore STRIKES AFI’s motion for a protective order (Dkt. # 33) without prejudice to

 4   renewing the motion in a manner that complies with the court’s scheduling order.

 5          Dated this 29th day of August, 2019.

 6

 7                                                     A
                                                       JAMES L. ROBART
 8
                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
